UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1832



DIANE COLLINS,

                                              Plaintiff - Appellant,

          versus


CAVALRY MEDICAL TRANSPORT; BRIAN CRAIG SPARKS;
MCNEIL & COMPANY; GALLAGHER BASSETT SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:07-cv-00157-PTS)


Submitted:   January 15, 2008          Decided:     February 12, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane Collins, Appellant Pro Se. J. Matthew Little, TEAGUE,
CAMPBELL, DENNIS & GORHAM, LLP, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diane   Collins    appeals       the   magistrate      judge’s   order

dismissing her complaint for lack of subject matter jurisdiction.*

We   have   reviewed   the    record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.    See Collins v. Cavalry Med. Transp., No. 1:07-cv-00157-PTS

(M.D.N.C. Aug. 6, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and    argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




      *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                     - 2 -